

 
 

--------------------------------------------------------------------------------

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE


This Settlement Agreement and Mutual Release ("Agreement"), effective June 30,
2008,  is by and among Frank Vazquez (“Vazquez”) and Lawrence Wunderlich
(“Wunderlich”) (collectively, “Claimants”), and CytoGenix, Inc. (“CytoGenix”).
WHEREAS, on November 17, 2006, Claimants resigned as officers, directors and
employees of CytoGenix; and
WHEREAS, on December 4, 2006, Claimants filed an arbitration against CytoGenix
under No. 70 144 08333 06, styled Frank Vazquez and Lawrence Wunderlich v.
CytoGenix, Inc., before the American Arbitration Association in Houston, Texas,
alleging certain claims relating to Claimants’ employment with CytoGenix,
including the Claimants’ rights and obligations under their employment
agreements with CytoGenix (the “Arbitration”); and
WHEREAS, on January 24, 2007, Wunderlich filed a complaint against CytoGenix
with the Department of Labor, Case No. 6-3280-07-905, alleging that CytoGenix
retaliated against him in violation of the Sarbanes-Oxley Act of 2002 (the “SOX
Complaint”); and
WHEREAS, bona fide disputes and controversies exist between the parties as to
the claims asserted, or which could have been asserted, in the Arbitration and
the SOX Complaint, and because liability and the extent of damages are
uncertain, unliquidated, disputed and denied, the parties hereto, in an effort
to end these disputes and avoid further controversy, expense and delay, desire
to settle and compromise the claims asserted, or that could have been asserted,
in the Arbitration and the SOX Complaint.

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, for and in consideration of the mutual obligations and promises
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1. CytoGenix shall pay $150,000 each to Vazquez and Wunderlich in equal monthly
installments ($3,125 per month to each Claimant) over a four year period
commencing October 1, 2008.  Each monthly payment shall be made by check payable
to each Claimant in the amount of $3,125 and mailed to Claimants at their home
addresses and postmarked on or before the first of each month.  CYTOGENIX HEREBY
AFFIRMATIVELY STATES THAT IT DOES NOT CURRENTLY POSSESS A SUFFICIENT AMOUNT OF
CASH TO MAKE ALL SUCH PAYMENTS.
2. Within three (3) business days of the execution and delivery of this
Agreement by Claimants, CytoGenix shall issue non-callable warrants to purchase
2,000,000 shares of CytoGenix Section 144 restricted common stock to Vazquez and
non-callable warrants to purchase 3,200,000 shares of CytoGenix Section 144
restricted common stock to Wunderlich, in substantially the form attached as
Exhibit A hereto, in the following amounts:
 
a.
one-third of said warrants (666,666 warrants for Vazquez and 1,066,666 warrants
for Wunderlich) shall be issued with an exercise price of $0.05 per share;



 
b.
one-third of said warrants (666,667 warrants for Vazquez and 1,066,667 warrants
for Wunderlich) shall be issued with an exercise price of $0.10 per share; and



 
c.
one-third of said warrants (666,667 warrants for Vazquez and 1,066,667 warrants
for Wunderlich) shall be issued with an exercise price of $0.15 per share.


 
 

--------------------------------------------------------------------------------

 

CYTOGENIX HEREBY AFFIRMATIVELY STATES THAT IT DOES NOT CURRENTLY POSSESS
SUFFICIENT WORKING CAPITAL TO SUPPORT THE VALUE OF THE WARRANTS TO BE ISSUED
HEREUNDER AND THE BUSINESS OPERATIONS OF CYTOGENIX THROUGH DECEMBER 31, 2008,
AND THAT SUCH WARRANTS MAY BE DEEMED WORTHLESS BOTH AS OF THE EFFECTIVE DATE OF
THIS AGREEMENT AND/OR AT SOME TIME IN THE FUTURE.
3. In the event CytoGenix fails to timely make any of the payments or issue the
warrants as set forth above, CytoGenix shall have fifteen (15) days to cure any
alleged default.  If CytoGenix fails to cure any defaults within the cure
period, Claimants shall be entitled to accelerate, at their discretion, the
payment of all remaining installments and demand payment in full, and may also
submit an agreed arbitration award to Judge Ruby Sondock, as arbitrator, in the
form of Exhibit B attached hereto (the “Agreed Arbitration Award”). CytoGenix
shall cooperate and not oppose any efforts by Claimants to enforce and execute
upon the Agreed Arbitration Award.  CytoGenix shall not withdraw its consent to
the Agreed Arbitration Award at any time.  To the extent permitted by law, no
final judgment of any court of law shall be required to execute upon the Agreed
Arbitration Award.  In the event that a court judgment is necessary, CytoGenix
agrees to cooperate and not oppose the entry of such judgment.
4. Upon execution of this Agreement by all parties, the Arbitration shall be
dismissed with prejudice.
5. Upon execution of this Agreement by all parties, if not sooner, the SOX
Complaint shall be dismissed with prejudice.  The parties acknowledge that this
Agreement must

 
 

--------------------------------------------------------------------------------

 

be submitted to and approved by the Department of Labor prior to its execution
and effectiveness.
6.                                 CytoGenix and the Claimants shall each be
responsible for their own attorneys’ fees and costs.
7. Vazquez, his heirs, executors, administrators, attorneys, successors and
assigns, as well as any person or entity claiming by, through or under any of
the foregoing, hereby RELEASE, ACQUIT AND FOREVER DISCHARGE CytoGenix, its
current and former officers, directors, employees, shareholders, agents, legal
representatives, attorneys, successors and assigns, from any and all claims,
causes of action, suits, damages (actual, compensatory, exemplary or punitive),
debts, obligations, benefits, wages, bonuses, compensation, back pay, front pay,
vacation pay, sick pay, medical bills and expenses, and demands, of any kind,
nature or description whatsoever, whether known or unknown, whether at law or in
equity, in contract or in tort (including but not limited to claims for wrongful
discharge, discrimination, retaliation, interference with protected rights,
interference with present or prospective contractual relations, breach of
contract, defamation, invasion of privacy, intentional or negligent infliction
of emotional distress, fraud, misrepresentation, personal injury, negligence,
intentional conduct, misconduct or interference with present or prospective
business relations or contracts), arising under federal or state statutory or
common law (including but not limited to the Sarbanes-Oxley Act of 2002, § 8307c
of the Texas Workers Compensation Act, Title VII of the Civil Rights Act of 1964
as amended, Civil Rights Act of 1866 and 1871, Employee Retirement Income
Security Act of 1974 as amended, Equal Pay Act of 1963, Age Discrimination in
Employment Act, Fair

 
 

--------------------------------------------------------------------------------

 
 Labor Standards Act, Civil Rights Act of 1991, Americans with Disabilities Act,
Rehabilitation Act of 1974 as amended, and Texas Commission on Human Rights Act)
relating to or arising out of the employment relationship between the parties,
as well as the matters that were asserted, or could have been asserted, in the
Arbitration and the SOX Complaint.  This release applies to all claims and
causes of action that exist or could have been asserted on or before the
effective date of this Agreement.
8. Wunderlich, his heirs, executors, administrators, attorneys, successors and
assigns, as well as any person or entity claiming by, through or under any of
the foregoing, hereby RELEASE, ACQUIT AND FOREVER DISCHARGE CytoGenix, its
current and former officers, directors, employees, shareholders, agents, legal
representatives, attorneys, successors and assigns, from any and all claims,
causes of action, suits, damages (actual, compensatory, exemplary or punitive),
debts, obligations, benefits, wages, bonuses, compensation, back pay, front pay,
vacation pay, sick pay, medical bills and expenses, and demands, of any kind,
nature or description whatsoever, whether known or unknown, whether at law or in
equity, in contract or in tort (including but not limited to claims for wrongful
discharge, discrimination, retaliation, interference with protected rights,
interference with present or prospective contractual relations, breach of
contract, defamation, invasion of privacy, intentional or negligent infliction
of emotional distress, fraud, misrepresentation, personal injury, negligence,
intentional conduct, misconduct or interference with present or prospective
business relations or contracts), arising under federal or state statutory or
common law (including but not limited to the Sarbanes-Oxley Act of 2002, § 8307c
of the Texas Workers Compensation Act, Title VII of the Civil Rights Act

 
 

--------------------------------------------------------------------------------

 

of 1964 as amended, Civil Rights Act of 1866 and 1871, Employee Retirement
Income Security Act of 1974 as amended, Equal Pay Act of 1963, Age
Discrimination in Employment Act, Fair Labor Standards Act, Civil Rights Act of
1991, Americans with Disabilities Act, Rehabilitation Act of 1974 as amended,
and Texas Commission on Human Rights Act) relating to or arising out of the
employment relationship between the parties, as well as the matters that were
asserted, or could have been asserted, in the Arbitration and the SOX
Complaint.  This release applies to all claims and causes of action that exist
or could have been asserted on or before the effective date of this Agreement.
9. CytoGenix, its current and former officers, directors, employees,
shareholders, agents, legal representatives, attorneys, successors and assigns,
as well as any person or entity claiming by, through or under any of the
foregoing, hereby RELEASE, ACQUIT AND FOREVER DISCHARGE Vazquez and Wunderlich,
their respective heirs, executors, administrators, attorneys, successors and
assigns, from any and all claims and causes of action whatsoever, whether known
or unknown, at law, in equity, statutory or otherwise, including, without
limitation, all claims and causes of action relating to or arising out of the
employment relationship between the parties, as well as the matters that were
asserted, or could have been asserted, in the Arbitration and SOX
Complaint.  This release applies to all claims and causes of action that exist
or could have been asserted on or before the effective date of this Agreement.
10. None of the releases set forth herein are intended to release any of the
rights and obligations established by this Agreement.  The rights duties and
obligations set forth herein

 
 

--------------------------------------------------------------------------------

 

shall survive the dismissal of the Arbitration and SOX Complaint and survive the
release of claims set forth herein.
11.                       The parties hereto acknowledge that this Agreement is
being made by each party of its own free choice, without any inducement offered
in any way other than the express agreements contained in this Agreement.  Each
party warrants and represents that no promise, agreement, representation,
inducement or condition not set forth in this Agreement has been made or relied
upon by said party in executing this Agreement. The parties further state that
in entering into this Agreement, each party has been advised by an attorney of
that party’s choice and selection, and has had the opportunity to consult with
such attorney regarding the benefits and detriments of entering into this
Agreement.
12. This Agreement contains the full and complete agreement of the parties
hereto, and all prior negotiations and agreements pertaining to the subject
matter hereof are merged into and superseded by this Agreement.  No change,
amendment, waiver or discharge of any provision of all or any part of this
Agreement shall be valid unless such change, amendment, waiver or discharge is
in writing and duly executed by all parties to this Agreement, or their
authorized agents.
13. The parties hereto warrant and represent that none of them has sold,
assigned, granted, or otherwise transferred to anyone not a party hereto any
right, privilege, claim or cause of action,  or any part thereof, arising out of
or otherwise connected with the subject matter of this Agreement.
14. This Agreement is entered into and is performable in Harris County, Texas,
and

 
 

--------------------------------------------------------------------------------

 

shall be governed by, construed, interpreted, and enforced in accordance with
the laws of the State of Texas.
15. Any controversy or claim (whether such claim arises in contract, tort, or
otherwise) arising out of or relating to this Agreement, or the breach thereof,
or the commercial or economic relationship of the parties hereto, shall be
submitted to binding arbitration in accordance with the rules and procedures of
the American Arbitration Association.  Notwithstanding the preceding sentence,
Claimants shall be entitled to submit and enforce the Agreed Arbitration Award
in accordance with paragraph 3 without complying with this paragraph 15.  The
arbitration shall be conducted by a single arbitrator and the place of
arbitration shall be in Houston, Texas.  A judgment upon the award rendered by
the arbitrator may be entered by any court having jurisdiction thereof.  Unless
the parties otherwise agree, the arbitration will be governed by the Commercial
Arbitration Rules of the American Arbitration Association.
16. The persons signing this Agreement on behalf of any of the parties hereto
hereby warrant and represent that they are authorized to sign this Agreement on
behalf of themselves or their respective entities and that such persons have the
power to bind themselves and/or their respective entities.
17. This Agreement is a result of substantial negotiations between the parties
and their counsel.  Accordingly, the fact that counsel for one party or another
drafted this Agreement shall not be material to the interpretation of this
Agreement.
18. All parties to this Agreement have read the Agreement and fully understand
and

 
 

--------------------------------------------------------------------------------

 

comprehend its meaning and binding effect.
19. If any portion of this Agreement is found to be null, void or unenforceable,
the remainder of this Agreement shall remain in full force and effect and be
severable.
20. This Agreement shall be effective upon full execution and delivery of the
Agreement by each of the parties hereto.  This Agreement may be executed by fax,
and in multiple counterparts or copies, each of which shall be deemed to be an
original for all purposes.
 
 
                CYTOGENIX, INC.




Date:
___________                                                                           By:_______________________________________
Malcolm Skolnick
President and CEO


Date: ___________
__________________________________________

               Frank Vazquez


Date: ___________
__________________________________________

 
Lawrence Wunderlich













APPROVED:



THE UNITED STATES DEPARTMENT OF LABOR





By:__________________________________
Date:_______________________________



Title:_________________________________




 
 

--------------------------------------------------------------------------------

 

CYTOGENIX, INC.
 


 
WARRANT TO PURCHASE COMMON STOCK
 


 
JUNE _____, 2008
 
FOR VALUE RECEIVED, CYTOGENIX, INC., a Nevada corporation (the Company), hereby
certifies that ____________________________________ (the Holder), is entitled,
subject to the provisions of this warrant (the “Warrant”), to purchase from the
Company, at any time, or from time to time during the period commencing on the
day hereof and expiring at 5:00 p.m. Houston, Texas time on June ____, 2011 (the
“Exercise Period”), _____________ shares of common stock, par value $0.001 per
share, of the Company (the “Common Stock”), at a price equal to $0.0___ per
share (such exercise price per share, as it may be adjusted as set out herein,
being hereinafter referred to as the “Exercise Price”).
 
The number of shares of Common Stock that may be purchased upon the exercise of
this Warrant set forth above may be adjusted from time to time as hereinafter
set forth.  The shares of Common Stock purchasable upon such exercise, as
adjusted from time to time, are hereinafter sometimes referred to as the
“Warrant Shares.”
 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant, and (in the case of
loss, theft or destruction) of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Warrant, if mutilated, the Company shall
execute and deliver a new Warrant of like tenor and date.
 
The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held, subject to all of the conditions, limitations
and provisions set forth herein.
 
1.      Exercise of Warrant.  This Warrant may be exercised at any time, or from
time to time, during the Exercise Period, in whole or in part.  This Warrant
shall be exercised by presentation and surrender hereof to the Company at its
principal office with the Warrant Exercise Form attached hereto duly executed
and accompanied by payment (either in cash or by certified or official bank
check, payable to the order of the Company) of the Exercise Price for the number
of Warrant Shares specified in such Form and instruments of transfer, if
appropriate, duly executed by the Holder.  If this Warrant should be exercised
in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the rights of the
Holder thereof to purchase the balance of the Warrant Shares.  Upon receipt by
the Company of this Warrant, together with the Exercise Price, at its office in
proper form for exercise, the Holder shall be deemed to be the holder of record
of the Warrant Shares issuable upon such exercise, notwithstanding that
certificates representing such Warrant Shares, if any, shall not then be
actually delivered to the Holder.
 
2.      Reservation of Shares.  The Company will at all times reserve for
issuance and delivery upon exercise of this Warrant all shares of Common Stock
or other shares of capital stock of the Company (and other securities) from time
to time receivable upon exercise of this Warrant.
 
EXHIBIT A
 

 
 

--------------------------------------------------------------------------------

 

All such shares (and other securities) shall be duly authorized and, when issued
upon such exercise, shall be validly issued, fully paid and nonassessable and
free of all taxes, liens and charges in respect thereof.  The Company shall
endeavor to comply with all securities laws regulating the offer and delivery of
Warrant Shares upon exercise of this Warrant.
 
3.      Absence of Registration under Securities Act of 1933; Restrictions on
Transferability. The shares of Common Stock are not presently, and upon their
issuance will not be, registered under the Securities Act of 1933, as amended
(the “Act”) or any state securities laws.  The Holder acknowledges that this
Warrant was issued in a transaction that is intended to be exempt from the
registration requirements of the Act and applicable state securities laws and
must be held by the Holder and may not be resold unless subsequently registered
under the Act and any applicable state securities laws or an exemption from such
registration is available. The Holder, by its acceptance hereof, agrees to
indemnify and hold the Company harmless against loss or liability arising from
the transfer of the shares of Common Stock or this Warrant or any interest
therein in violation of the Act or any applicable state securities laws.
 
4.      Exchange, Transfers, Assignment of Warrant.  Subject to Section 3, this
Warrant may be sold, exchanged, transferred, pledged or assigned, in whole or in
part.  Upon such event and upon surrender of this Warrant to the Company or at
the office of its stock transfer agent, if any, with the Assignment Form annexed
hereto duly executed and funds sufficient to pay any transfer tax, the Company
shall, without charge, execute and deliver a new Warrant in the name of the
assignee named in such instrument of assignment and this Warrant shall promptly
be canceled; provided, that, should this Warrant be sold, exchanged,
transferred, pledged or assigned in part, the Company shall also execute and
deliver a new Warrant in the name of the Holder representing the part of this
Warrant not sold, exchanged, transferred, pledged or assigned.
 
5.      Rights of the Holder.  The Holder shall not, by virtue hereof, be
entitled to any rights as a shareholder of the Company, either at law or in
equity, and the rights of the Holder are limited to those set forth in this
Warrant.
 
6.      Special Agreements of the Company.  If the shares of Common Stock are
listed on a stock exchange, the Company covenants and agrees to use its
commercially reasonable efforts to procure at its sole expense the listing of
all Warrant Shares (subject to issuance or notice of issuance) on all stock
exchanges on which the Common Stock are then listed and maintain the listing of
such shares and other securities after issuance.
 
7.      Antidilution Provisions.  As of June 30, 2008, the Company has
____________ fully diluted shares of Common Stock outstanding.  For purposes of
the preceding sentence, “fully diluted” equals the number of shares outstanding
that would be used to calculate fully diluted earnings (loss) per share pursuant
to generally accepted accounting principles.  The number and kind of shares of
Common Stock purchasable upon the exercise of this Warrant and the Exercise
Price shall be subject to adjustment from time to time as follows:
 
7.1      Stock Dividends.  If and whenever at any time the Company shall declare
a dividend or make any other distribution upon the shares of Common Stock
payable in shares of Common Stock or securities directly or indirectly
convertible into or exercisable for Common Stock, the number of shares of Common
Stock for which this Warrant is exercisable and the
 

 
 

--------------------------------------------------------------------------------

 
 
 Exercise Price shall be proportionately adjusted to reflect the issuance of any
such securities issuable in payment of such dividend or distribution.
 
7.2      Subdivision or Combination of Common Stock.  If and whenever the
Company shall at any time subdivide its outstanding shares of Common Stock into
a greater number of shares, the Exercise Price in effect immediately prior to
such subdivision shall be proportionately reduced, and conversely, in case the
outstanding shares of Common Stock shall be combined into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination shall
be proportionately increased.  Upon each adjustment of the Exercise Price, the
holder of this Warrant shall thereafter be entitled to purchase at the Exercise
Price resulting from such adjustment, the number of shares obtained by dividing
(a) the product of (y) the number of shares purchasable pursuant hereto
immediately prior to such adjustment and (z) the Exercise Price immediately
preceding such adjustment by (b) the Exercise Price resulting from such
adjustment.  Each such adjustment of the Exercise Price shall become effective
immediately after the opening of business on the day following the day upon
which such subdivision or combination becomes effective.
 
7.3      Distributions. In case the Company shall, by dividend or otherwise,
distribute to all holders of its Common Stock (a) evidences of its indebtedness
or (b) shares of any class of capital stock, cash or other assets (excluding any
dividend or distribution for which an adjustment has been made under Sections
7.1 or 7.2 above), then in each case, the Holder of this Warrant shall be
entitled to receive upon exercise of this Warrant for each Warrant Share for
which this Warrant is exercised the evidence of indebtedness or such shares of
any class of capital stock, cash or other assets to which a holder of Common
Stock deliverable on exercise would have been entitled had such exercise
occurred immediately prior to the date fixed for the determination of holders of
Common Stock entitled to receive such distribution.
 
7.4      Recapitalizations.  If at any time or from time to time there shall be
any capital reorganization or reclassification of the capital stock of the
Company, consolidation, share exchange or merger of the Company into or with
another corporation, or sale, transfer or other disposition of all or
substantially all of the Company’s property to another corporation (any such
event being referred to herein as a “recapitalization”) provision shall be made
so that the Holder shall thereafter be entitled to receive upon exercise of this
Warrant the number of shares of stock or other securities or property of the
Company or otherwise, to which a holder of Common Stock deliverable upon
exercise would have been entitled on such recapitalization.  Appropriate
adjustment shall be made in the application of the provisions of this Section 7
with respect to the rights of the Holder of this Warrant after the
recapitalization to the end that the provisions of this Section 7 (including
adjustment of the Exercise Price then in effect and the number of shares for
which this Warrant may be exercised) shall be applicable after that event in as
nearly an equivalent manner as may be applicable.
 
7.5      No Adjustments.  No adjustment in the Exercise Price need be made until
all cumulative adjustments amount to 1% or more of the Exercise Price as last
adjusted.  Any adjustments that are not made shall be carried forward and taken
into account in any subsequent adjustment.  All calculations under this Section
7 shall be made to the nearest 1/1,000th of a cent or to the nearest 1/1,000th
of a share, as the case may be.
 

 
 

--------------------------------------------------------------------------------

 

7.6      Equivalent Distributions.  No adjustment in the Exercise Price need be
made under Sections 7.1 and 7.3 above if the Company issues or distributes to
the Holder the shares of Common Stock or evidences of indebtedness, assets,
cash, securities, rights, options or warrants referred to in those paragraphs
which the Holder would have been entitled to receive had this Warrant been
exercised prior to the happening of such event or the record date with respect
thereto.
 
7.7     Notices of Record Date, Etc.  In the event:
 
(a)   the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive any dividend or other distribution, or any
right to subscribe for, purchase or otherwise acquire any shares of stock of any
class or any other securities, or to receive any other right; or
 
(b)   of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation, share exchange or merger of the
Company with or into another corporation or any conveyance of all or
substantially all of the assets of the Company to another corporation; or
 
(c)   of any voluntary or involuntary dissolution, liquidation or winding-up of
the Company, then, and in each such case, the Company shall deliver or cause to
be delivered to the Holder notice specifying, as the case may be, (i) the date
on which a record is to be taken for the purpose of such dividend, distribution
or right, and stating the amount and character of such dividend, distribution or
right, or (ii) the date on which such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up is to
take place, and the time, if any, is to be fixed, as to which the holders of
record of Common Stock shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, share exchange, merger, conveyance,
dissolution, liquidation or winding-up.  Such notice shall be delivered at least
10 days prior to the date therein specified and this Warrant may be exercised,
conditional upon the occurrence of any such event, prior to said date during the
term of this Warrant no later than five days prior to said date.
 
7.8   Notice of Adjustment.  On the happening of an event requiring an
adjustment of the Exercise Price or the shares purchasable hereunder, the
Company shall forthwith give written notice to the Holder stating the adjusted
Exercise Price and the adjusted number and kind of securities or other property
purchasable hereunder resulting from the event and setting forth in reasonable
detail the method of calculation and the facts upon which the calculation is
based.
 
8.      Payment of Taxes.  The Company will pay all documentary stamp taxes
attributable to the initial issuance of this Warrant and of the Warrant Shares
upon the exercise of this Warrant; provided, however, that the Company shall not
be required to pay any tax or taxes which may be payable in respect of any
transfer of all or any part of this Warrant or any certificates for Warrant
Shares in a name other than that of the Holder of this Warrant, and the Company
shall not be required to issue or deliver any Warrant to any transferee unless
or until the person or persons requesting the transfer thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.
 

 
 

--------------------------------------------------------------------------------

 

9.      Applicable Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Texas.
 
10.     Notice. Any notice, request, instruction, correspondence or other
document to be given hereunder by any party to another shall be in writing and
delivered in person or by courier service requiring acknowledgment of receipt of
delivery or mailed by certified mail, postage prepaid and return receipt
requested, or by telecopier, as follows:
 
If to the Company, addressed to:
 
CytoGenix, Inc.
3100 Wilcrest, Suite 140
Houston, Texas 77042
Attention: President
Telecopy: (713) 789-0702
 


 
If to Holder, addressed to:
 


 


 


 
Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt.  Notice given by telecopier shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All notices by telecopier shall be confirmed
promptly after transmission in writing by certified mail or personal delivery.
Any party may change any address to which notice is to be given to it by giving
Notice as provided above of such change of address.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.
 
CYTOGENIX, INC.






By:_____________________________________
     Malcolm Skolnick
     Chief Executive Officer and President









 
 

--------------------------------------------------------------------------------

 



WARRANT EXERCISE FORM
 
The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing ____ shares of [description of Warrant Shares], and hereby
makes payment in full therefor of $_____________ in cash.
 




 

   

 

 
 

--------------------------------------------------------------------------------

 



WARRANT ASSIGNMENT FORM
 
FOR VALUE RECEIVED, ___________________________________________ hereby sells,
assigns and transfers unto ____________________________________________________
 
Name (Please typewrite or print in block letters)
 
the right to purchase [describe number of shares of Warrant Shares] of
CytoGenix, Inc. represented by this Warrant to the extent of shares as to which
such right is exercisable and does hereby irrevocably constitute and appoint
______________________________ Attorney, to transfer the same on the books of
CytoGenix, Inc. with full power of substitution in the premises.
 
DATED: ______________
 
 
 
 




 
 

--------------------------------------------------------------------------------

 

BEFORE THE AMERICAN ARBITRATION ASSOCIATION
HOUSTON REGION





FRANK VAZQUEZ and
'
   
LAWRENCE WUNDERLICH,
'
     
'
     
Claimants,
'
     
'
 
NO. 70 166 00833 06
v.
'
     
'
   
CYTOGENIX, INC.,
'
     
'
     
Respondent,
'
     
Counter-Claimant.
'
   





AGREED ARBITRATION AWARD


Claimants Frank Vazquez (“Vazquez”) and Lawrence Wunderlich (“Wunderlich”)
(collectively, “Claimants”) filed this proceeding on November 17, 2006 against
their former employer, CytoGenix, Inc. (“CytoGenix”).  Claimants sought to
recover severance compensation allegedly owed under their respective employment
contracts with CytoGenix.
A hearing on the merits was held on May 12-13, 2008. At the request of the
parties, an award was not immediately issued so that the parties could attempt
to reach a settlement.
The parties subsequently entered into a Settlement Agreement and Mutual Release
effective June 30, 2008 (the “Settlement Agreement”).  Pursuant to the
Settlement Agreement, the parties agreed to the terms of this Agreed Arbitration
Award, to be entered only in the event of an uncured default by CytoGenix of its
obligations under paragraphs 1 and 2 of the Settlement Agreement.


EXHIBIT B

 


 
 

--------------------------------------------------------------------------------

 

I find CytoGenix is in default of its obligations under paragraph 1 and/or
paragraph 2 of the Settlement Agreement and has failed to cure said default(s)
within the allotted time.  Therefore, I hereby enter this Agreed Arbitration
Award in favor of Claimants as follows:
1)           The unpaid monthly installments due under paragraph 1 of the
Settlement Agreement are hereby accelerated.  The amount owed to each Claimant
has been established by a letter from Claimants’ counsel to the undersigned,
with a copy to CytoGenix’s counsel, setting forth the total unpaid installments
due under paragraph 1 of the Settlement Agreement to each Claimant.  Each of the
Claimants shall have and recover from CytoGenix the amount of $____________,
representing the accelerated total of the unpaid monthly installments due under
paragraph 1 of the Settlement Agreement.
2)           If not previously issued, pursuant to paragraph 2 of the Settlement
Agreement, CytoGenix is hereby ordered to issue, within ten (10) days from the
date hereof, the balance of any unissued non-callable warrants to purchase
2,000,000 shares of CytoGenix Section 144 restricted common stock to Vazquez and
non-callable warrants to purchase 3,200,000 shares of CytoGenix Section 144
restricted common stock to Wunderlich, in substantially the form of Exhibit A to
the Settlement Agreement, in the following amounts:
 
a.
one-third of said warrants (666,666 warrants for Vazquez and 1,066,666 warrants
for Wunderlich) shall be issued with an exercise price of $0.05 per share;



 
b.
one-third of said warrants (666,667 warrants for Vazquez and 1,066,667 warrants
for Wunderlich) shall be issued with an exercise price of $0.10 per share;



 
c.
one-third of said warrants (666,667 warrants for Vazquez and 1,066,667 warrants
for Wunderlich) shall be issued with an exercise price of $0.15 per share;




- -


 
 

--------------------------------------------------------------------------------

 

                3)           All costs and expenses, including attorneys’ fees,
administrative fees and expenses of the American Arbitration Association and
compensation to the Arbitrator shall be borne and paid by the party incurring
such costs, fees and expenses.  Notwithstanding the foregoing, Claimants shall
be entitled to recover their reasonable attorney’s fees and costs incurred in
connection with the enforcement and execution of this Agreed Arbitration Award,
not to exceed $10,000.
4)           This Award is intended to dispose of all claims and counterclaims
asserted in this Arbitration.  All claims and counterclaims not expressly
granted herein are hereby DENIED.
So entered this ____ day of ________________, 200____.


_____________________________________________
HONORABLE RUBY K. SONDOCK, Arbitrator




 





 
 
 

--------------------------------------------------------------------------------

 
